Citation Nr: 1539611	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  09-45 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a rating in excess of 30 percent prior to October 23, 2006 and in excess of 50 percent thereafter for Posttraumatic Stress Disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to October 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

The issues of entitlement to service connection for bilateral hearing loss and an increased rating for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's current tinnitus is likely related to active military service.


CONCLUSION OF LAW

The Veteran has tinnitus that is likely the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

Initially, the Board notes that the Veteran has been provided all required notice and that the evidence currently of record is sufficient to substantiate his claim for service connection for tinnitus.  Therefore, no further development with respect to the matter decided herein is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2014).

Regulations and Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In general, direct service connection may not be granted without medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In ascertaining the competency of lay evidence, the Courts historically had held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).   However, in certain instances, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).   Laypersons have generally been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (rheumatic fever).  

In this case, the Veteran has indicated that his tinnitus is related to his time in combat in Vietnam.  

The Board has assessed whether the combat presumption to service connection under 38 U.S.C.A. § 1154  would apply in this matter.  38 U.S.C.A. § 1154(b)  specifically provides that in the case of Veterans of combat, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the Veteran.  

If VA determines that the Veteran's service comprised combat with the enemy, and that his claimed disability plausibly relates to such experience, then the Veteran's lay testimony or statements regarding his claimed injuries are accepted as conclusive evidence of their occurrence, and no further development or corroborative evidence is required, providing that such testimony is found to be "satisfactory," i.e., credible and "consistent with the circumstances, conditions, or hardships of service."  38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d). 

The Veteran's DD 214 and DD 215 indicate that he served in the Republic of Vietnam and was awarded a Combat Action Ribbon.  The Veteran was in the Marine Corps and his occupational specialty was an Anti-Tank Man.  The Veteran's service personnel records indicate that he was a gunner while serving in the Republic of Vietnam.

The Veteran's June 2008 VA Form 9 indicates that he had ringing in his ears since participating in combat in Vietnam.

The evidence of record demonstrates in-service noise exposure while participating in combat with the enemy while serving in the Republic of Vietnam.  Moreover, the Veteran has reported a continuity of symptomatology.  As tinnitus is capable of lay observation, such reported symptoms constitute competent evidence in support of the claim.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Veteran's credibility is not in question here.  Thus, service connection for tinnitus is warranted.



ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

Concerning the Veteran's claim for service connection for hearing loss, he contends that he has had hearing loss since service.  As noted above, the Veteran is entitled to the combat presumption due to his service in Vietnam.  The RO denied the Veteran's claim, indicating that there was no record of a current hearing loss disability.  However, the Veteran was not afforded a VA examination.  Thus, on remand, the Veteran should be afforded a VA examination to determine if he has current bilateral hearing loss related to service.

The most recent VA examination for his PTSD was in August 2008.  When seen at a VA facility in October 2009, it was reported that he was initially responsive to medication, but was now endorsing depressed mood, low motivation and poor concentration.  The August 2008 examination report also noted that the Veteran underwent weekly psychotherapy at Perry Point.

The Veteran indicated in the April 2006 statement that he was not in receipt of Social Security Disability.  However, the August 2008 examiner indicated that the Veteran is in receipt of Social Security Disability.  On remand, the AOJ should ascertain if the Veteran is in receipt of Social Security Disability, and if so, obtain any records from the Social Security Administration (SSA).

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Request the SSA to provide the records pertinent to the Veteran's claim for Social Security Disability as well as the medical records relied upon concerning that claim.

3.  The RO/AMC should obtain the Veteran's most recent VA treatment records not already associated with the claims file.  The ongoing treatment records from Perry Point should be obtained and associated with the record (after obtaining any necessary information and/or authorization from the Veteran).  Once obtained, these records should be associated with he claims file.

3.  Schedule the Veteran for a VA psychiatric examination to ascertain the current severity of his psychiatric disability.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests should be performed.  The examiner should report all pertinent findings and estimate the Veteran's Global Assessment of Functional (GAF) Scale score.

The examiner must also comment on the impact of his psychiatric disability on his social and industrial functioning.  The examiner should set forth a complete rationale for all findings and conclusions in a legible report.

4.  The Veteran should be scheduled for a VA audiological examination to determine the nature and etiology of any currently present hearing loss.  The examiner should elicit from the Veteran a detailed history of his noise exposure before, during and after service. The claims folder, to include a copy of this Remand, must be made available to and be reviewed by the examiner.

All indicated studies and tests should be accomplished, and all clinical findings should be reported in detail.

In addition, based upon the examination results, review of the Veteran's pertinent medical history, and with consideration of sound medical principles, the examiner should provide an opinion as to whether there is a 50 percent or better probability (whether it is at least as likely as not) that the Veteran's hearing loss is etiologically related to the Veteran's active military service.  The examiner should be aware that the Veteran is entitled to the combat presumption due to his service in Vietnam, and thus a claim of experiencing a hearing loss and/or acoustic trauma in service is presumed true absent evidence to the contrary.

The examiner should set forth the complete rationale for the opinion.

5.  Thereafter, the RO should readjudicate the Veteran's claims.  If such action does not grant the benefits claimed, the RO should provide the Veteran a supplemental statement of the case and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to this Board for appellate review.

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2014).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


